Citation Nr: 0804515	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from May to September 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In September 2007 the Board requested a specialist medical 
opinion from the Veterans Health Administration (VHA).  38 
C.F.R. § 20.901(a) (2007).  The report, dated in October 
2007, has been associated with the claims folder for 
consideration.  As required by statute and regulation, the 
Board provided the veteran and his representative copies of 
this report and gave them time to respond to it with 
additional evidence or argument.  See 38 C.F.R. § 20.903 
(2007).  In response, in December 2007, the veteran indicated 
he had no further evidence or argument.  Id.  Thus, this case 
is ready for appellate consideration.


FINDINGS OF FACT

1.  The last prior, final denial of the veteran's hearing 
loss claim was in January 1971.  

2.  Additional evidence received since that January 1971 
rating decision is not cumulative of evidence already of 
record, relevant, and raises a reasonable possibility of 
substantiating his claim for hearing loss disability.

3.  There is clear and unmistakable evidence the veteran had 
bilateral hearing loss prior to service.

4.  However, there is competent evidence showing the 
veteran's pre-existing bilateral hearing loss permanently 
worsened during his military service beyond its natural 
progression.

5.  There also is competent and credible evidence showing the 
veteran has tinnitus that was present within one year of his 
discharge from active military service and is the result of 
acoustic trauma sustained during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
last prior, final denial of the hearing loss claim in January 
1971.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  

2.  The veteran's pre-existing bilateral hearing loss was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2007).

3.  The veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to both claims at issue, since the Board is granting these 
claims, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA) because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  The Board does note, however, that 


although the VCAA notices provided to the veteran were not 
fully compliant with Kent v. Nicholson, 20 Vet. App. 1 
(2006), insofar as apprising him of the specific reasons for 
the prior denial of his hearing loss claim so that he could 
respond by submitting evidence to overcome these 
shortcomings, this is nonprejudicial, i.e., harmless error 
because the Board is reopening his hearing loss claim, 
regardless.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

In addition, although the record reflects that the RO has not 
provided notice with respect to the downstream initial 
disability rating and effective-date elements of the claims, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the RO will have the opportunity to provide the 
veteran this additional notice when implementing the Board's 
decision granting service connection and preparing to assign 
the initial ratings and effective dates for the disabilities.  
In this way, no harm will come to the veteran.

New and Material Evidence to Reopen the Hearing Loss Claim

The RO originally denied service connection for hearing loss 
in a January 1971 rating decision.  The RO notified the 
veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Instead, in a February 1971 statement he only requested VA 
medical treatment for his hearing loss.  That statement was 
not tantamount to a timely notice of disagreement (NOD) as it 
did not express dissatisfaction or disagreement with the 
adjudicative determination by the agency of original 
jurisdiction (i.e., the RO) and a desire to contest the 
result.  See 38 C.F.R. § 20.201 (2007).  Therefore, that 
January 1971 decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  



Although the RO already has reopened the hearing loss claim 
and adjudicated it on the underlying merits (on a de novo 
basis) in the February 2004 rating decision on appeal, the 
Board has jurisdictional responsibility to determine whether 
the claim was properly reopened.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, so, too, must the Board make this 
threshold preliminary determination of whether there is new 
and material evidence to reopen the claim before proceeding 
to adjudicate the merits of it.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).

In the previous final January 1971 rating decision, the RO 
denied the claim because the evidence then of record failed 
to establish the veteran's pre-existing hearing loss disorder 
was aggravated during his service beyond its natural 
progression.  

The veteran filed his current petition to reopen this claim 
for service connection for hearing loss in January 2003.  
Therefore, the amended regulation defining what constitutes 
new and material evidence applies.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final January 1971 rating decision.  Specifically, 
the reports of a December 2003 VA examiner and an October 
2007 VHA physician, A.A., M.D., both provide opinions that 
the veteran's hearing loss was either incurred in or 
aggravated by his military service.

Thus, presuming the credibility of this evidence, these 
medical records identify current bilateral hearing loss that 
was either incurred in or aggravated by his military service 
from May to September 1970.  So this evidence relates to an 
unestablished fact necessary to substantiate his claim and 
raises a reasonable possibility of substantiating his claim; 
that is to say, this evidence is new and material and his 
bilateral hearing loss claim is reopened.  38 U.S.C.A. § 
5108; 
38 C.F.R. § 3.156(a).

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 



Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  



Analysis - Bilateral Hearing Loss

The veteran contends that his pre-existing hearing loss 
permanently worsened during his military service after a 
firearm discharged near his ears while in basic training.  He 
points out that service medical records (SMRs) dated in 
September 1970, which noted he needed surgery to repair a 
perforated membrane of the left ear, document the damage done 
on the firing range.  See his February 2003 personal 
statement; his September 2004 substantive appeal (VA Form 9); 
and statements made to both December 2003 VA examiners.

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a December 2003 VA audiology examination showed 
pure tone thresholds in the right ear at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 30, 35, 25, 40, and 60 
decibels, respectively.  Corresponding findings in the left 
ear were 55, 55, 45, 65, and 85 decibels.  Sensorineural 
hearing loss was assessed bilaterally.  Private treatment 
records dated in 2002 also support this diagnosis.  Thus, the 
veteran has a current bilateral hearing loss disability 
according to VA guidelines, per 38 C.F.R. § 3.385.

During his pre-induction examination in November 1969, it was 
noted the veteran had hearing loss.  He also reported a 
history of "running ears" and occasional external otitis.  
Significantly, upon induction he was immediately assigned a 
PULHES "hearing and ear" profile of "2" (indicative of some 
limitations).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  
Therefore, he clearly and unmistakably had bilateral hearing 
loss before beginning his military service in May 1970.  See 
38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  And since this 
disorder was noted at the time of his enlistment, he is not 
entitled to the presumption of soundness when entering 
service.  Id.  


Moreover, according to VAOPGCPREC 3-2003, VA is not required 
to show there clearly and unmistakably was no aggravation of 
his pre-existing hearing loss during service beyond its 
natural progression.  Rather, it is his burden to show a 
chronic (meaning permanent) worsening of his pre-existing 
hearing loss during service.  In other words, he may only 
bring a claim for aggravation of this pre-existing condition.  
Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

In this regard, during his short period of service from May 
to September 1970, the veteran was treated on various 
occasions for left ear draining and bilateral hearing loss.  
A Medical Evaluation Board (MEB) in September 1970 
recommended he be discharged from service due to his hearing 
loss and left ear perforated tympanic membrane.  Surgery for 
the left ear was recommended.  Notably, upon separation, he 
had two audiograms in August and September 1970.  Both 
audiograms showed an increase in pure tone thresholds, in 
decibels, at all frequencies for both ears in comparison to 
his induction examination.  In addition, his PULHES "hearing 
and ear" profile was increased from "2" to "3" (indicative 
of hearing limitations necessitating assignment 
restrictions).  Most significantly, in September 2007, on its 
own initiative and pursuant to VA regulation, the Board 
requested an opinion from the VHA seeking to clarify whether 
the pre-existing hearing loss was aggravated by his military 
service.  Based on review of the record, the VHA physician, 
A.A., M.D., determined it is "more likely than not that 
[the veteran's] exacerbated hearing loss is service 
related."  Dr. A.A. assessed that the noise exposure from 
firearms that the veteran reported could "aggravate" his 
existing condition.  This VHA opinion provides probative 
evidence in support of permanent aggravation during service 
of the veteran's pre-existing bilateral hearing loss.  The 
Boards adds there is no countervailing evidence suggesting 
the increase in his bilateral hearing loss disability was due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

Consequently, the evidence shows a permanent aggravation of 
the veteran's 
pre-existing bilateral hearing loss disability during 
service.  Certainly then, resolving all reasonable doubt in 
his favor, the evidence supports service connection for 
bilateral hearing loss on the basis of this aggravation 
during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Tinnitus

The veteran also attributes his tinnitus to the incident 
during service when a firearm discharged near his ears while 
in basic training.  And just as in the case of his bilateral 
hearing loss, now service connected, he points out that his 
SMRs dated in September 1970 indicate he needed surgery to 
repair a perforated membrane of the left ear and document the 
damage done on the firing range.  See his February 2003 
personal statement; his September 2004 substantive appeal (VA 
Form 9); and statements made to both December 2003 VA 
examiners.  

As already explained, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Both 
December 2003 VA examiners and private physicians in 2002 
confirmed the veteran experiences tinnitus (ringing in his 
ears).  Therefore, the evidence clearly shows he has this 
claimed condition.

The veteran's SMRs are unremarkable for any complaint, 
treatment, or diagnosis of tinnitus.  However, within one 
year of his discharge from service, he reported experiencing 
recurrent tinnitus in his left ear since his left ear 
perforation during service.  And the VHA examiner, Dr. A.A., 
indicated in the October 2007 report that the veteran's 
tinnitus was caused by noise exposure during service.  
Further, one of the December 2003 VA examiners also 
attributed the veteran's tinnitus to his military service.  
Therefore, there is competent medical evidence of a nexus 
(link) between his tinnitus and the acoustic trauma he 
sustained during service in basic training.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  With regards to 
the issue of this nexus to service, the positive evidence of 
record clearly outweighs any negative evidence in this case.  
And merely because tinnitus was not diagnosed during service, 
and is not a presumptive condition (even if manifested within 
one year after service), does not preclude service connecting 
it where, as here, there is probative medical evidence 
relating the tinnitus to service.  See again 38 C.F.R. 
§ 3.303(d) and Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Certainly then, resolving all reasonable doubt in the 
veteran's favor, the evidence supports service connection for 
tinnitus based on direct incurrence of this condition in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Although the veteran 
has generally reported that his tinnitus is in his left ear 
only, in the recent case of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit Court affirmed VA's 
long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent disability rating for 
tinnitus, regardless of whether it is unilateral (meaning 
affecting only one ear) or bilateral (affecting both).  
Therefore, the question of whether his tinnitus is unilateral 
or bilateral is irrelevant for rating purposes.  In any 
event, the precise nature and extent of this disorder is not 
at issue before the Board at this time.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.   

Service connection for tinnitus is granted. 


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


